UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Bny Mellon Large Cap Stock Fund May 31, 2009 (Unaudited) Common Stocks97.6% Shares Value ($) Consumer Discretionary9.1% Autoliv 377,100 a 10,475,838 Best Buy 213,640 a 7,498,764 Gap 812,630 14,505,446 Home Depot 554,420 a 12,840,367 Newell Rubbermaid 565,310 6,506,718 News, Cl. A 408,990 3,999,922 News, Cl. B 1,263,540 a 14,189,554 O'Reilly Automotive 169,020 a,b 6,093,171 Omnicom Group 408,140 12,448,270 Ross Stores 161,420 6,321,207 Target 244,980 9,627,714 Time Warner 334,583 7,835,934 Whirlpool 154,860 6,525,800 Consumer Staples11.0% Coca-Cola Enterprises 682,840 11,376,114 Colgate-Palmolive 358,140 23,619,333 CVS Caremark 567,260 16,904,348 Kroger 448,320 10,221,696 Lorillard 255,700 17,471,981 Nestle, ADR 528,330 19,268,195 PepsiCo 273,587 14,240,203 Philip Morris International 406,039 17,313,503 Procter & Gamble 1 52 Wal-Mart Stores 255,544 12,710,759 Energy13.7% Anadarko Petroleum 185,810 8,878,002 Chevron 363,400 24,227,878 ConocoPhillips 366,600 16,804,944 ENSCO International 166,910 6,491,130 Hess 498,740 33,211,097 Marathon Oil 525,600 16,756,128 Newfield Exploration 402,020 a,b 14,520,962 Occidental Petroleum 433,200 29,072,052 Williams Cos. 419,150 a 7,033,337 XTO Energy 497,825 21,291,975 Financial14.0% Ameriprise Financial 510,170 15,407,134 Bank of America 1,558,040 17,559,111 BlackRock 76,140 a 12,144,330 Charles Schwab 545,440 9,599,744 First Horizon National 939,720 a 11,408,201 Franklin Resources 179,920 12,027,652 JPMorgan Chase & Co. 1,032,226 38,089,139 MetLife 287,760 9,064,440 Morgan Stanley 596,640 18,090,125 State Street 363,660 16,892,007 Wells Fargo & Co. 871,790 a 22,230,645 Health Care13.1% Aetna 309,360 8,284,661 AmerisourceBergen 174,430 6,471,353 Amgen 391,050 a,b 19,529,037 Biogen Idec 109,290 b 5,660,129 Cephalon 78,520 a,b 4,578,501 Covidien 219,880 7,854,114 Gilead Sciences 277,770 b 11,971,887 Hospira 213,490 a,b 7,365,405 Merck & Co. 268,980 7,418,468 Pfizer 1,478,330 22,455,833 Schering-Plough 582,800 14,220,320 St. Jude Medical 268,300 b 10,469,066 Teva Pharmaceutical Industries, ADR 167,010 7,742,584 Universal Health Services, Cl. B 123,360 a 6,776,165 Vertex Pharmaceuticals 545,450 a,b 16,259,865 Wyeth 305,050 13,684,543 Industrial9.1% Cummins 324,690 10,529,697 Dover 234,650 7,377,396 FedEx 244,610 13,558,732 General Electric 755,146 a 10,179,368 Goodrich 141,590 6,872,779 L-3 Communications Holdings 148,530 10,918,440 Norfolk Southern 427,620 a 15,907,464 Parker Hannifin 355,280 a 15,014,133 Raytheon 175,460 7,834,289 Textron 398,080 a 4,577,920 Tyco International 563,340 15,553,817 Information Technology20.0% Akamai Technologies 443,250 a,b 9,866,745 Apple 121,610 b 16,515,854 Broadcom, Cl. A 343,670 a,b 8,756,712 Cisco Systems 1,269,364 b 23,483,234 Corning 389,350 5,723,445 EMC 1,037,600 b 12,191,800 Intel 409,390 6,435,611 International Business Machines 322,080 34,230,662 Juniper Networks 423,500 a,b 10,473,155 Lam Research 245,600 a,b 6,432,264 Microsoft 1,393,616 29,112,638 Motorola 2,123,900 a 12,870,834 National Semiconductor 553,330 a 7,680,220 Nokia, ADR 718,840 10,998,252 Oracle 1,111,290 21,770,171 QUALCOMM 420,930 18,348,339 Symantec 654,350 b 10,201,317 Visa, Cl. A 194,890 a 13,196,002 Materials3.4% E.I. du Pont de Nemours & Co. 535,540 15,246,824 Freeport-McMoRan Copper & Gold 280,980 a 15,293,741 Vale, ADR 716,440 a 13,719,826 Telecommunication Services1.8% AT & T 930,509 Utilities2.4% American Electric Power 572,360 15,075,962 Sempra Energy 360,390 16,462,615 Total Common Stocks (cost $1,207,546,810) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $29,874,000) 29,874,000 c Investment of Cash Collateral for Securities Loaned10.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $140,505,187) 140,505,187 c Total Investments (cost $1,377,925,997) 110.7% Liabilities, Less Cash and Receivables (10.7%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At May 31, 2009, the total market value of the fund's securities on loan is $138,744,592 and the total market value of the collateral held by the fund is $140,505,187. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2009 , the aggregate cost of investment securities for income tax purposes was $1,377,925,997. Net unrealized appreciation on investments was $61,467,619 of which $162,801,323 related to appreciated investment securities and $101,333,704 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Significant Unobservable Assets ($) Level 1 -Quoted Prices Observable Inputs Inputs Total Investments in Securities 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note or in the accompanying table(s). Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
